Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is issued in response to Application filed May 10, 2021.
Claims 1-17 are pending. 


Claim Objections
Claims 1, 3, and 12 are objected to because of the following informalities: 
Last limitation of claim 1 should state “to communicate with the plurality of owners”. 
Claim 3 should recite “its platform based on the forwarded information”.
Claim 3 depends from itself, which is prohibited. 
There are 2 claim 12’s within the list of claims. There cannot be duplicate claim numbers.
Appropriate correction is required.   


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 9, 12-13, and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 3 recite “information data” for the plurality of owners. It is unclear to the examiner if the information data is about the owners themselves or if the “information data” is information that is determined to be of relevance for the owner?
Claims 3 and 9 recite “SM” platform and “SM” users throughout the claims. SM is improper within the claims because SM has not been defined within the claims nor is it defined within the specification.
Claims 3 and 17 recite the limitation "the created plurality of subsets". There is no prior mention of subsets being created, therefore there is insufficient antecedent basis for this limitation in the claim.
Claims 12 and 16 recite the limitation "the percentage of active properties". There is no prior mention of percentage or active properties, therefore there is insufficient antecedent basis for this limitation in the claim.
Claims 13 and 17 recite the limitation "the number of properties sold". There is no prior mention of number of properties sold, therefore there is insufficient antecedent basis for this limitation in the claim.
Corrections are required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shao (U.S. Patent No. 8,788,431) in view of Gross (U.S. Patent Application No. 2016/0027051).

Regarding Claim 1, Shao discloses a computer-implemented method of analyzing data for real properties, the data for real property consisting of electronic data related to real property stored in a plurality of independent databases, comprising: 
receiving one or more filters related to real property and real property sales transactions from a User via a user system (col.9, lines 28-61, Shao – user specifies parameters/criteria for desired property that includes location, certain price range, square footage, selling price, etc., which are important attribute to real estate transactions); 
collecting electronic data for real property from a plurality of independent databases based on the received one or more filters related to real property and real property sales transactions (cols.7-8, lines 46-67 and 1-46; respectively, Shao – various data sources are used to obtain the required data such as 1) data from PID database, 2) data collected from Census-based demographics data, 3) information from other data sources, 4) website generated data… invention supplements the PID and other databases with data sources deemed to have more up-to-date information).
While Shao teaches the features as discussed above; however, Shao is not as detailed with respect to determining a plurality of owners of the collected electronic data for real property;  determining information data for the plurality of owners; and forwarding the information data for the plurality of owners to a 3rd party platform to communicate the plurality of owners having an account associated with the 3rd party platform.
On the other hand, Gross discloses determining a plurality of owners of the collected electronic data for real property (par [0090], [0163], Gross – information concerning the property such as owner identification… each property has a unique property ID along with other data such as owner of the property); determining information data for the plurality of owners (par [0183], Gross – for example, it is determined by a computing system that homeowners in lots 7, 10, and 12 are frequent purchasers of paint products); and 
forwarding the information data for the plurality of owners to a 3rd party platform to communicate the plurality of owners having an account associated with the 3rd party platform (par [0244-0245], [0282], Gross – Mining a user’s social networking account…an advertiser on such network can designate to associate recognized objects and data with captured data within a 3rd party). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Gross’ property marketing tool teachings into Shao’ real property information system. A skilled artisan would have been motivated to combine in order to more effectively communicate and efficiently transmit associated data related to real estate properties.

Regarding Claim 2, the combination of Shao in view of Gross, disclose he computer-implemented method of claim 1, wherein the 3rd party platform is a social media platform (par [0267], Gross – third party site is a social networking site).

Regarding Claim 3, the combination of Shao in view of Gross, disclose the computer-implemented method of claim 3, wherein the SM platform determines SM users of its platform based the forwarded information data for the plurality of owners (par [0244-0245], [0267], Gross).

Regarding Claim 5, the combination of Shao in view of Gross, disclose the computer-implemented method of claim 3, further comprising generating advertisement campaigns specific for the electronic data collected for the real property (Fig.14; par [0194-0196], [0199], Gross – targeted advertisement for a property owner containing multiple targeted and customizable content sections and identifies specific structures and the address of the structure).

Regarding Claim 6, the combination of Shao in view of Gross, disclose the computer-implemented method of claim 3, further comprising generating advertisement campaigns specific for the determined plurality of owners (par [0183], [0194-0196], Gross – targeted advertisement includes a “group” discount that informs the structure owner and includes other specific owners in the area).

Regarding Claim 7, the combination of Shao in view of Gross, disclose the computer-implemented method of claim 3, wherein the social media platform communicates the plurality of owners having a social media account associated with the social media platform (par [0244-0245], Gross).

Regarding Claim 8, the combination of Shao in view of Gross, disclose the computer-implemented method of claim 7, further comprising generating advertisement campaigns specific for the plurality of owners having a social media account associated with the social media platform (par [0244-0245], Gross).

Regarding Claim 9, the combination of Shao in view of Gross, disclose the computer-implemented method of claim 8, wherein the social media platform provides information about SM users that view the advertisement campaign (par [0245], Gross).

Regarding Claim 10, the combination of Shao in view of Gross, disclose the computer-implemented method of claim 2, receiving one or more filters related to real property and real property sales transactions from a User via a web browser on a user system (Fig.27B; par [0229-0230], Gross – query interface operating within a conventional browser is shown which features various filter parameters). 


Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shao in view of Gross, further in view of Sittig (U.S. Patent No. 11,182,444).

Regarding Claim 4, the combination of Shao in view of Gross, disclose all of the claimed subject matter as stated above with respect to a social media platform. However, Shao and Gross are not as specifically detailed with respect to the social media platform being Facebook.
On the other hand, Sittig discloses the social media platform is Facebook (col.11, lines 3-14, Sittig – social networking website such as Facebook)1. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Sittig’s teachings into Shao and Gross system. A skilled artisan would have been motivated to combine in order to specify a particular type of social media platform and customize user generated content across networks based on the domain the user is accessing.


Claim(s) 11, 12, 12, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shao in view of Gross, further in view of Romaya (U.S. Patent Application No. 2016/0155181).

Regarding Claim 11, the combination of Shao in view of Gross, disclose all of the claimed subject matter as stated above. However, Shao and Gross are not as detailed with respect to one or more filters related to real property and real property sales transactions includes one of real estate agent, groups of real estate agents, a real estate brokerage, and groups of real estate brokerages.
On the other hand, Romaya discloses one or more filters related to real property and real property sales transactions includes one of real estate agent, groups of real estate agents, a real estate brokerage, and groups of real estate brokerages (par [0038-0040], Romaya – the ability to filter relevant real estate service providers (such as real estate agents, brokers, real estate mortgage officers, appraisers, etc.)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Romaya’s teachings into the Shao and Gross system. A skilled artisan would have been motivated to combine in order to accurately determine and retrieve the needed data within a real estate environment. Thus, providing the user with the highest relevancy of data and adequately guide the buyer or seller through the process.

Regarding Claim 12, the combination of Shao in view of Gross, further in view of Romaya, disclose the computer-implemented method of claim 2, wherein one or more filters related to real property and real property sales transactions includes at least one property type (col.7, lines 50-67 and col.12, lines 29-45, Shao – types of properties and city/county boundaries… filter types are determined based on attributes such as property type and zoning type; par [0158] & Table 6; par [0203], Romaya – filter service has ability to filter based on different attributes or features such as newest property, cheapest property, property type (general or specific)).

Regarding Claim 12, the combination of Shao in view of Gross, further in view of Romaya, disclose the computer-implemented method of claim 2, wherein one or more filters related to real property and real property sales transactions includes the percentage of active properties represented by one of a single real estate agent, groups of real estate agents, a real estate brokerage, and groups of real estate brokerages (par [0108], [0116], Romaya – listings (properties currently listed or previously listed)).

Claims 14-16 contain similar subject matter as claims 11, 12, and 12 above; and are rejected under the same rationale.

Claim(s) 13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shao in view of Gross, further in view of Milman (U.S. Patent Application No. 2008/0097767).
 	Regarding Claim 13, the combination of Shao in view of Gross, disclose all of the claimed subject matter as stated above. However, Shao and Gross are not as detailed with respect to one or more filters related to real property and real property sales transactions includes the number of properties sold in a predetermined time interval divided by the total number of properties in each of the created plurality of subsets of real properties.
On the other hand, Milman discloses one or more filters related to real property and real property sales transactions includes the number of properties sold in a predetermined time interval divided by the total number of properties in each of the created plurality of subsets of real properties (par [0159], Milman – search criteria/filter to indicate sold properties within a specified period of time (i.e., within 6 months) and geographical area).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Milman’s teachings of additional filtering criteria into the Shao and Gross system. A skilled artisan would have been motivated to combine in order to provide a wider range of information within the filtering environment to allow for the system to be more user-friendly.
 
Claim 17 contains similar subject matter as claim 13 above, and is rejected under the same rationale.

Points of Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELCIE L DAYE whose telephone number is (571) 272-3891.  The examiner can normally be reached on Monday-Friday 7:30-4:00pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Chelcie Daye	
Patent Examiner
Technology Center 2100
August 29, 2022


/CHELCIE L DAYE/Primary Examiner, Art Unit 2161                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner Notes: Sittig teaches the user generated content corresponds with real estate content (see col.8, lines 15-23 and col.8-9, lines 61-67 and 1-6).